FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period ending13May 2016 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4 R(1)(a) and (c) GlaxoSmithKline plc ('GSK') was advised on 13 May 2016 ofthe following increases in the notional allocation of GSK American Depositary Shares ('ADSs') on 12 May 2016, at a price of $42.07 per ADS, following the revaluation of the cash element of the notional investment held within the GSK 401(K) plan: Director Number of ADSs Dr M M Slaoui 18 Connected Person Number of ADSs Dr K Slaoui (Connected Person of Dr M M Slaoui) 12 V A Whyte Company Secretary 13 May 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:May 13,2016 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
